Title: To James Madison from Alexander Spotswood, 23 April 1792
From: Spotswood, Alexander
To: Madison, James




Dear Sir,April 23d. 1792
On the rect of Yours of the 2d Inst. wherein you say—it appears by the Accts. of depreciation from Virginia—that I have been paid £120.. 10—I wrote you in Answer, denying the rect. of Such Sum. Since that I was Told, that the money, must be in the hands, of the Commissioner of loans—in this State. I got the favr. of Messers. Dykes & gray—to Negotiate the matter for me—they wrote & recd. the following answer from Mr Hopkins—




Gentn.Richmond April 18th. 1792
Mr. Peter Lyons, has put into my hands yr. favr. of the 11. Inst. Respecting a claim of Genl. Spotswood on the Goverment of the united States—I am at a loss to ascertain, by what means, the pay master General, can have refered Genl. Spotswood to me, for any explination, concerning his claim—or of any ballance, due from, or to him by goverment. The ballances of pay & Subsistance, which have been placed in my hands, for the Virga. line, was always Accompanied, with list, of the Several officers and soldiers, to whoom these ballances were due—and Among these list I find no such name as General Spotswood—nor have I recd. Any monies for him—or made any returns, by which he is charged with Any monies. The Communication, then from Mr Madison, concerning me, must be from a misrepresentation, to him, either from the paymaster Himself—or some other person. I am Gentlemen yr set
Jnn. Hopkins
a Coppy


Mr. Hopkins has misunderstood the letter of Gray & Dykes—for I never told them you had refered me to him—it was Surmised to me here that the money must be there.
I am sr. really in Want & beg yr. Attention, in Obtaining my due—if Obtained with you—permit me to draw for it. I am sr with Esteem yr Mt obliged Hl st
Alexr Spotswood
I will thank you for a speedy Answer, as at this time I really want.



   
   RC (DLC). Docketed by JM.



   
   Probably James Dix and French Gray, Fredericksburg merchants (Crozier, Virginia County Records: Spotsylvania County, p. 412).




